PER CURIAM.
We affirm the action of the trial court in consolidating this case with that of William *1263F. Gamble, et ux. v. Jessie Conger, et al., Circuit Court Case No. 77-4967-10 since the same subject matter is involved in both cases. Under these circumstances, however, we feel it was error to deny appellant’s motion for summary judgment. We therefore vacate that portion of the order which denied the motion for summary judgment to permit appellant’s motion to remain pending before the trial judge sitting on the consolidated cases. In all other respects, the order appealed from is affirmed.
HOBSON, Acting C. J., and SCHEB and OTT, JJ., concur.